Name: Commission Regulation (EC) NoÃ 868/2006 of 14 June 2006 on granting of import licences for cane sugar for the purposes of certain tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  trade policy
 Date Published: nan

 15.6.2006 EN Official Journal of the European Union L 163/5 COMMISSION REGULATION (EC) No 868/2006 of 14 June 2006 on granting of import licences for cane sugar for the purposes of certain tariff quotas and preferential agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (2), Having regard to Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96 (3), and in particular Article 5(4) thereof, Whereas: (1) Article 9 of Regulation (EC) No 1159/2003 lays down detailed rules on determining the delivery obligations at zero duty for products falling within CN code 1701 expressed as white sugar equivalent for imports originating in countries which are parties to the ACP Protocol and the India Agreement. (2) Commission Regulation (EC) No 863/2006 of 13 June 2006 adjusting the quantities of the delivery obligations for sugar cane to be imported under the ACP Protocol and the India Agreement for the 2005/06 delivery period (4) adjusted the delivery obligation for Belize, Fiji, Kenya, Malawi, Mauritius and Swaziland, higher than all the import licence applications submitted to date for the 2005/06 delivery period. (3) Under these circumstances, and in the interests of clarity, it should be indicated that the limits concerned have not been reached, HAS ADOPTED THIS REGULATION: Article 1 In the case of import licence applications presented from 5 to 9 June 2006 in line with Article 5(1) of Regulation (EC) No 1159/2003 licences shall be issued for the quantities indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 15 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 987/2005 (OJ L 167, 29.6.2005, p. 12). (2) OJ L 146, 20.6.1996, p. 1. (3) OJ L 162, 1.7.2003, p. 25. Regulation as last amended by Regulation (EC) No 568/2005 (OJ L 97, 15.4.2005, p. 9). (4) OJ L 160, 14.6.2006, p. 14. ANNEX ACP-INDIA preferential sugar Title II of Regulation (EC) No 1159/2003 2005/06 marketing year Country Week of 5.-9.6.2006: percentage of requested quantity to be granted Limit Barbados 100 Belize 0 Congo 100 Fiji 0 Guyana 100 India 0 reached CÃ ´te d'Ivoire 100 Jamaica 100 Kenya 0 Madagascar 100 Malawi 0 Mauritius 0 Mozambique 100 Saint Kitts and Nevis 0 reached Swaziland 0 Tanzania 100 Trinidad and Tobago 100 Zambia 100 Zimbabwe 100 2006/07 marketing year Country Week of 5.-9.6.2006: percentage of requested quantity to be granted Limit Barbados  Belize 100 Congo  Fiji 100 Guyana  India 100 CÃ ´te d'Ivoire  Jamaica  Kenya 100 Madagascar  Malawi 100 Mauritius 100 Mozambique  Saint Kitts and Nevis  Swaziland 100 Tanzania  Trinidad and Tobago  Zambia  Zimbabwe  Special preferential sugar Title III of Regulation (EC) No 1159/2003 2005/06 marketing year Country Week of 5.-9.6.2006: percentage of requested quantity to be granted Limit India 0 reached ACP 100 CXL concessions sugar Title IV of Regulation (EC) No 1159/2003 2005/06 marketing year Country Week of 5.-9.6.2006: percentage of requested quantity to be granted Limit Brazil 0 reached Cuba 100 Other third countries 0 reached